Citation Nr: 1814535	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to August 1983.  

This case comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDING OF FACT

The preponderance of the evidence is against a finding that a back disability is the result of a disease or injury in active duty service. 

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1154, 5103, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION


VCAA

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Proper notice from VA must inform the appellant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.159, 3.326 (2017); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication.  Moreover, the appellant had a meaningful opportunity to participate effectively in the processing of the claim decided herein with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in November 2010.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the February 2014 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims decided herein.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.




Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

Generally, to establish service connection for a disability resulting from a disease or injury incurred in service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Back Disability

The Veteran asserted that he has had back problems since military service.  He believes that it started while lifting ammunitions while during service.

A review of his service treatment records shows treatment for back pain during service.  In December 1975, the Veteran complained of low back pain, and the examiner indicated that it was caused by an increase in lumbar curvature.  The examiner also indicated that there was no history of weight lifting or trauma.  He then recommended that the Veteran sleep on a bed board.  

In February 1976, an examiner referred to the December 1975 treatment and noted a history of low back strain.  It was occurring more frequently due to the Veteran's lifting assignments in service.

At the Veteran's April 1983 separation examination, the examiner noted the history of back pain.  He indicated that the last episode was in 1978, but that he was currently asymptomatic of any back issues.  

The Veteran received a VA back examination in October 2011 and the examiner noted diagnoses of grade 1 anterolisthesis of L5 over S1 with bilateral spondylolysis and lumbar spondylosis.  The Veteran indicated that he strained his back while lifting ammunitions.  He also indicated that he was treatment with pain medication in 1978 and oxycodone in 1980.  Furthermore, the Veteran stated that he was involved in an automobile accident in July 2010, which aggravated his low back symptoms.  

Based on the history given by the Veteran along with the examination results, the examiner opined that his back disabilities were less likely than not incurred in or caused by service.  He noted that the Veteran's 1983 separation examination indicated a history of recurrent back pain but that the last episode was in 1978 and that he was currently asymptomatic.  There was no evidence of a low back condition until the 2000s, which was more than a 20 year gap in treatment.

The Veteran's fellow serviceman submitted correspondence in May 2012 and indicated he served two tours with the Veteran.  During service, the Veteran indicated that he injured his back while assembling practice munitions.  He also witnessed the Veteran suffering from back spasms while playing basketball.  The serviceman noted that the Veteran's back pains limited him from participating in recreational activities.  

The Board finds the October 2011 VA examination the most probative evidence of record.  The examiner's findings are credible and competent, as they were provided with thorough rationales with regards to the Veteran's back disabilities and their lack of connection to service.  Although the examiner confirmed that the Veteran did have lumbar spine and cervical spine disabilities, he provided opinions explaining why it was less likely than not that the Veteran's disabilities were the result of his military service.  

The Board considered the Veteran's statements that he has had low back pain since service, and it was the result of lifting ammunition.  It has also considered the serviceman's statements.  The Board also finds both statements to be credible.  However, neither the Veteran nor his fellow serviceman are competent to offer an opinion on the etiology of the Veteran's current back disabilities, as they do not have the requisite medical expertise to provide a link between them and lifting ammunition in service.  The Board assigns a higher probative weight to the competent medical evaluations from service and afterwards.  In this regard, the service treatment records indicate that although the Veteran reported recurrent back symptoms at the time of service separation, he further stated that his last episode was in 1978 and that he was currently asymptomatic.  Moreover, the doctor's opinion is not solely based on the lack of documented treat in service after 1978 or for 20 years after service.  It is also based on the fact that the Veteran reported no episodes of back pain during service between 1978 and 1983 and the fact that he was without symptoms at the time of service discharge.  

In sum, the most probative evidence of record-the service treatment records and October 2011 VA opinion-show no link between his back disabilities and an event, injury, or disease in service.  Therefore, the criteria for service connection have not been met and the Veteran's claim is denied.  






ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


